            Case 2:21-cr-00107-RSM Document 51 Filed 07/26/21 Page 1 of 3




 1                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 2                                     AT SEATTLE
 3
      UNITED STATES OF AMERICA,                           )
 4                                                        )   NO. 2:21-cr-00107RSM
                                     Plaintiff,           )
 5                   v.                                   )   ORDER APPOINTING RUSSELL M. AOKI
 6                                                        )   AS COORDINATING DISCOVERY
      (1) CESAR ARAMBULA,                                 )   ATTORNEY
 7    (2) JORGE AGUILAR DURAN, and                        )
      (3) RAUL BARRETO BEJINES,                           )
 8                                                        )
 9                                   Defendants.          )

10           It is hereby ORDERED that Russell M. Aoki is appointed as Coordinating
11   Discovery Attorney for court-appointed defense counsel.
12
             The Coordinating Discovery Attorney shall oversee any discovery issues common to
13
     all defendants. His responsibilities will include:
14
15      •    Managing and, unless otherwise agreed upon with the Government, distributing
             discovery produced by the Government and relevant third-party information
16           common to all defendants;
17      •    Assessing the amount and type of case data to determine what types of technology
18           should be evaluated and used so duplicative costs are avoided and the most efficient
             and cost-effective methods are identified;
19
        •    Acting as a liaison with federal prosecutors to ensure the timely and effective
20
             exchange of discovery;
21
        •    Identifying, evaluating, and engaging third-party vendors and other litigation support
22           services;
23
        •    Assessing the needs of individual parties and further identifying any additional
24           vendor support that may be required—including copying, scanning, forensic
             imaging, data processing, data hosting, trial presentation, and other technology
25           depending on the nature of the case;
26
        •    Identifying any additional human resources that may be needed by the individual
27           parties for the organization and substantive review of information; and
28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 1
            Case 2:21-cr-00107-RSM Document 51 Filed 07/26/21 Page 2 of 3




 1      •    Providing training and support services to the defense teams as a group and
             individually.
 2
 3           When executing these responsibilities, the Coordinating Discovery Attorney shall

 4   assess the most effective and cost-efficient methods to organize the discovery with input
 5
     from defense counsel.
 6
             The Coordinating Discovery Attorney’s duties do not include providing
 7
     representation services, and therefore will not be establishing an attorney-client relationship
 8
 9   with any of the defendants. Discovery intended for counsel of a specific defendant and not

10   to be shared among all defense counsel, shall be produced by the Government directly to
11
     defense counsel for that defendant. For discovery common to all defendants, discovery
12
     issues specific to any defendant shall be addressed by defense counsel directly with the
13
     Government and not through the Coordinating Discovery Attorney.
14
15           For any common discovery that has already been produced by the Government prior

16   to this Order, the Government shall provide a copy to the Coordinating Discovery Attorney
17
     within 14 days. Any additional discovery not already produced shall be provided directly to
18
     the Coordinating Discovery Attorney, who shall duplicate and distribute the discovery to all
19
     defense counsel, unless the Government elects to produce discovery directly to defense
20
21   counsel with a simultaneous copy to the Coordinating Discovery Attorney. The Government

22   shall work with the Coordinating Discovery Attorney to provide discovery in a timely
23
     manner.
24
             The Coordinating Discovery Attorney shall petition this Court, ex parte, for funds
25
     for outside services and shall monitor all vendor invoices for these services including
26
27   confirming the work that was previously agreed to be performed. However, his time and the

28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 2
          Case 2:21-cr-00107-RSM Document 51 Filed 07/26/21 Page 3 of 3




 1   time spent by his staff will be paid by the Administrative Office of the U.S. Courts,
 2   Defender Services Office. All petitions for outside services shall include a basis for the
 3
     requested funds and a determination that the costs of the services are reasonable.
 4
            The Coordinating Discovery Attorney shall also provide this Court with [monthly if
 5
 6   web-hosted database solution is used / periodic if the solution is sortable spreadsheet or

 7   other desktop solution] ex parte status reports depicting the status of work and whether that
 8   work remains within the budget of any funds authorized by the Court, with the copy
 9
     provided to defense counsel.
10
            DATED this 26th day of July, 2021.
11
12
13                                                 A
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER APPOINTING RUSSELL M. AOKI AS COORDINATING DISCOVERY ATTORNEY - 3
